ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_04_EN.txt. 59

SEPARATE OPINION OF JUDGE KOROMA

Legal approach taken by Court justified in view of position of Parties, the
origin and sources of the dispute and consistent with jurisprudence of the
Court — Actual question before Court not a choice between universal jurisdic-
tion or immunity — Though two concepts are linked, but not identical — Judg-
ment not to be seen as rejection or endorsement of universal jurisdiction —
Court not neutral on issues of grave breaches — But legal concepts should be
consistent with legal tenets — Cancellation of warrant appropriate response for
unlawful act.

 

 

1. The Court in paragraph 46 of the Judgment acknowledged that, as
a matter of legal logic, the question of the alleged violation of the immu-
nities of the Minister for Foreign Affairs of the Democratic Republic of
the Congo should be addressed only once there has been a determination
in respect of the legality of the purported exercise of universal jurisdiction
by Belgium. However, in the context of the present case and given the
main legal issues in contention, the Court chose another technique,
another method, of exercising its discretion in arranging the order in
which it will respond when more than one issue has been submitted for
determination. This technique is not only consistent with the jurispru-
dence of the Court, but the Court is also entitled to such an approach,
given the position taken by the Parties.

2. The Congo, in its final submissions, invoked only the grounds relat-
ing to the alleged violation of the immunity of its Foreign Minister, while
it had earlier stated that any consideration by the Court of the issues of
international law raised by universal jurisdiction would be undertaken
not at its request but, rather, by virtue of the defence strategy adopted by
Belgium. Belgium, for its part, had, at the outset, maintained that the
exercise of universal jurisdiction is a valid counterweight to the observ-
ance of immunities, and that it is not that universal jurisdiction is an
exception to immunity but rather that immunity is excluded when there is
a grave breach of international criminal law. Belgium, nevertheless, asked
the Court to limit its jurisdiction to those issues that are the subject of the
Congo’s final submissions, in particular not to pronounce on the scope
and content of the law relating to universal jurisdiction.

3. Thus, since both Parties are in agreement that the subject-matter of
the dispute is whether the arrest warrant issued against the Minister for
Foreign Affairs of the Congo violates international law, and the Court is
asked to pronounce on the question of universal jurisdiction only in so
far as it relates to the question of the immunity of a Foreign Minister in
office, both Parties had therefore relinquished the issue of universal juris-

60
60 ARREST WARRANT (SEP. OP. KOROMA)

diction; this entitled the Court to apply its well-established principle that
it has a “duty .. . not only to reply to the questions as stated in the final
submissions of the parties, but also to abstain from deciding points not
included in those submissions” (Asylum, Judgment, I. C.J, Reports 1950,
p. 402). In other words, according to the jurisprudence of the Court, it
rules on the petitum, or the subject-matter of the dispute as defined by the
claims of the Parties in their submissions; the Court is not bound by the
grounds and arguments advanced by the Parties in support of their
claims, nor is it obliged to address all such claims, as long as it provides
a complete answer to the submissions. And that position is also in
accordance with the submissions of the Parties.

4. This approach is all the more justified in the present case, which has
generated much public interest and where two important legal principles
would appear to be in competition, when in fact no such competition
exists. The Court came to the conclusion, and rightly in my view, that the
issue in contention is not one pitting the principle of universal jurisdic-
tion against the immunity of a Foreign Minister. Rather, the dispute
before it is whether the issue and international circulation of the arrest
warrant by Belgium against the incumbent Minister for Foreign Affairs
of the Congo violated the immunity of the Foreign Minister, and hence
the obligation owed by Belgium to the Congo. The Court is asked to pro-
nounce on the issue of universal jurisdiction only in so far as it relates to
the question of the immunity of the Foreign Minister. This, in spite of
appearances to the contrary, is the real issue which the Court is called
upon to determine and not which of those legal principles is pre-eminent,
or should be regarded as such.

5. Although immunity is predicated upon jurisdiction — whether
national or international — it must be emphasized that the concepts are
not the same. Jurisdiction relates to the power of a State to affect the
rights of a person or persons by legislative, executive or judicial means,
whereas immunity represents the independence and the exemption from
the jurisdiction or competence of the courts and tribunals of a foreign
State and is an essential characteristic of a State. Accordingly, jurisdic-
tion and immunity must be in conformity with international law. It is
not, however, that immunity represents freedom from legal liability as
such, but rather that it represents exemption from legal process. The
Court was therefore justified that in this case, in its legal enquiry, it took
as its point of departure one of the issues directly relevant to the case for
determination, namely whether international law permits an exemption
from immunity of an incumbent Foreign Minister and whether the arrest
warrant issued against the Foreign Minister violates international law,
and came to the conclusion that international law does not permit such
exemption from immunity.

61
61 ARREST WARRANT (SEP. OP. KOROMA)

6. In making its determination, as it pointed out in the Judgment, the
Court took into due consideration the pertinent conventions, judicial
decisions of both national and international tribunals, resolutions of
international organizations and academic institutes before reaching the
conclusion that the issue and circulation of the warrant is contrary to
international customary law and violated the immunity of the Minister
for Foreign Affairs. The paramount legal justification for this, in my
opinion, is that immunity of the Foreign Minister is not only of func-
tional necessity but increasingly these days the Foreign Minister repre-
sents the State, even though his or her position is not assimilable to that
of Head of State. While it would have been interesting if the Court had
done so, the Court did not consider it necessary to undertake a disquisi-
tion of the law in order to reach its decision. In acknowledging that the
Court refrained from carrying out such an undertaking, in reaching its
conclusion, perhaps not wanting to tie its hands when not compelled to
do so, the Judgment cannot be said to be juridically constraining or not
to have responded to the submissions. The Court’s Judgment by its
nature may not be as expressive or exhaustive of all the underlying legal
principles pertaining to a case, so long as it provides a reasoned and com-
plete answer to the submissions.

7. In the present case, the approach taken by the Court can also be
viewed as justified and apposite on practical and other grounds. The
Minister for Foreign Affairs of the Congo was sued in Belgium, on the
basis of Belgian law. According to that law, immunity does not represent
a bar to prosecution, even for a Minister for Foreign Affairs in office,
when certain grave breaches of international humanitarian law are alleged
to have been committed. The immunity claimed by the Foreign Minister
is from Belgian national jurisdiction based on Belgian law. The Judgment
implies that while Belgium can initiate criminal proceedings in its juris-
diction against anyone, an incumbent Minister for Foreign Affairs of a
foreign State is immune from Belgian jurisdiction. International law
imposes a limit on Belgium’s jurisdiction where the Foreign Minister in
office of a foreign State is concerned.

8. On the other hand, in my view, the issue and circulation of the
arrest warrant show how seriously Belgium views its international obliga-
tion to combat international crimes. Belgium is entitled to invoke its
criminal jurisdiction against anyone, save a Foreign Minister in office. It
is unfortunate that the wrong case would appear to have been chosen in
attempting to carry out what Belgium considers its international obliga-
tion.

9. Against this background, the Judgment cannot be seen either as a
rejection of the principle of universal jurisdiction, the scope of which has
continued to evolve, or as an invalidation of that principle. In my con-
sidered opinion, today, together with piracy, universal jurisdiction is
available for certain crimes, such as war crimes and crimes against

62
62 ARREST WARRANT (SEP. OP. KOROMA)

humanity, including the slave trade and genocide. The Court did not rule
on universal jurisdiction, because it was not indispensable to do so to
reach its conclusion, nor was such submission before it. This, to some
extent, provides the explanation for the position taken by the Court.

10. With regard to the Court’s findings on remedies, the Court’s ruling
that Belgium must, by means of its own choosing, cancel the arrest war-
rant and so inform the authorities to whom that warrant was circulated is
a legal and an appropriate response in the context of the present case.
For, in the first place, it was the issue and circulation of the arrest war-
rant that triggered and constituted the violation not only of the Foreign
Minister’s immunity but also of the obligation owed by the Kingdom to
the Republic. The instruction to Belgium to cancel the warrant should
cure both violations, while at the same time repairing the moral injury
suffered by the Congo and restoring the situation to the status quo ante
before the warrant was issued and circulated (Factory at Chorzow,
Merits, Judgment No. 13, 1928, P.C.I.J., Series A, No. 17, p. 47).

1]. In the light of the foregoing, any attempt to qualify the Judgment
as formalistic, or to assert that the Court avoided the real issue of the
commission of heinous crimes is without foundation. The Court cannot
take, and in the present case has not taken, a neutral position on the issue
of heinous crimes. Rather, the Court’s ruling should be seen as respond-
ing to the question asked of it. The ruling ensures that legal concepts are
consistent with international law and legal tenets, and accord with legal
truth.

(Signed) Abdul G. Koroma.

63
